Citation Nr: 1745825	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is related to his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  1101, 1110, 1112, 1113, 1131 1154, 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for tinnitus.  In his Notice of Disagreement, filed in September 2012, as well as his VA Form 9, filed in October 2013, the Veteran states that his symptoms began in service, but have sharply worsened in recent years.  He asserts that the VA examiner mischaracterized his statements during the examination as stating that the tinnitus only started within the previous few years; he maintains that he told the examiner that his tinnitus has been present since service, but has become worse in the past few years.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Based on the competent evidence of record, service connection for tinnitus is warranted.  The Veteran's service records confirm the Veteran's exposure to noise from artillery fire in the performance of his duties.  The Board has considered a VA examiner's opinion that the Veteran's tinnitus is less likely related to service.  However, this opinion has relied significantly on the lack of complaints of or treatment for tinnitus in the record.  The Board also notes the May 2012 VA examiner's report stating that the Veteran's tinnitus had only been reported for the previous few years.  Because this report conflicts with the Veteran's direct statements regarding the onset of his tinnitus, the Board finds more probative value in the Veteran's direct statements, indicating that the tinnitus has presented to some degree since service.     

Following a review of the medical and lay evidence of record, the Board finds that the evidence is in equipoise as to whether the tinnitus is related to the Veteran's active service.  While the VA opinion of record weighs against the Veteran's claim, it also relies solely on the Veteran's lack of complaints of or treatment for tinnitus during service.  The fact that the Veteran was exposed to noise from artillery fire in service, coupled with his credible statement that the VA examiner mischaracterized his statements during the examination, puts the evidence at least in equipoise.  Moreover, tinnitus is a disorder capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements that he has experienced tinnitus during and since active service are probative evidence; moreover, the Board finds no reason to doubt his statements in this regard, despite a lack of such reports within service treatment records.  Therefore, service connection is warranted for this disorder.

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


